Citation Nr: 0404217	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  01-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right knee medial meniscus tear, to include as secondary to 
service-connected low back disability.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine at the level of the fifth lumbar 
and first sacral vertebrae (L5-S1) with secondary 
osteophytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The Board first considered the claims on appeal 
in December 2002 and determined that additional development 
was required.  Development was performed by the Board, but 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the Board's development 
authority in May 2003.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Consequently, this matter was remanded to the RO in 
June 2003 to ensure that all required development and 
procedural issues were appropriately addressed.  All 
development having been performed, the issues on appeal are 
now properly returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has at no time experienced incapacitating 
symptoms from his low back disability for a duration of four 
or more weeks during a twelve month period.

3.  The veteran has severe limitation of motion of the lumbar 
spine evidenced by 45 degrees of flexion, 15 degrees of 
extension, and 25 degrees of right and left bending; he does 
not have ankylosis in the thoracolumbar spine.


4.  The veteran has recurring attacks of pain and muscle 
spasms in his low back with intermittent relief.

5.  The veteran maintains an ability to perform activities of 
daily living notwithstanding increased pain and limitation of 
motion in his lower back.

6.  The veteran's right knee medial meniscus tear was 
incurred after his military service and is not medically 
related to his service-connected low back disability.


CONCLUSIONS OF LAW

1.  Criteria for a disability evaluation higher than 40 
percent for degenerative disc disease of the lumbar spine at 
the level of the fifth lumbar and first sacral vertebrae (L5-
S1) with secondary osteophytosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5292, 
and 5293 (2002) and Diagnostic Codes 5237 and 5243 (2003).

2.  Right knee medial meniscus tear was not incurred in 
service nor is it proximately due to or the result of a 
service-connected connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for a 
disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).

The record shows that the veteran was granted service 
connection for degenerative disc disease of the lumbar spine 
promptly following his discharge from active service in 
December 1986.  Over the years since the veteran's low back 
disability was recognized as being service-connected, it has 
increased in severity and he is currently rated as 40 percent 
disabled for degenerative disc disease of the lumbar spine at 
the L5-S1 level with secondary osteophytosis.  In 1998, the 
veteran's medial meniscus in the right knee tore and he 
asserts that the right knee disability is a result of his 
placing more weight on his right leg due to his low back 
degeneration.

The medical records and the veteran's testimony before both a 
Decision Review Officer at the RO and the undersigned show a 
consistent rendition of the moment when the right knee 
disability began.  Specifically, the veteran relates that he 
was walking along one day and his right knee popped.  The 
knee began to swell and he was diagnosed as having a torn 
cartilage.  Treatment records reflect that the veteran 
related that there was no locking, catching or giving way of 
the right knee prior to the moment when he heard the knee 
pop.  

The veteran asserts that his theory of the right knee 
disability being caused by his low back disability came from 
his VA treating physician.  Treatment records, however, do 
not contain such an opinion and the veteran has not submitted 
a medical opinion supporting his assertions.  In May 2003, 
however, a VA orthopedic examiner reviewed the veteran's 
claims folder, examined the veteran, and opined that the 
right knee disability was not related to the degenerative 
disc disease of the lumbar spine.  The examiner pointed out 
that the fact that the veteran did not have any symptoms of 
deterioration of the knee prior to its popping was the main 
reason he believed that from a medical standpoint the knee 
disability was not caused by the lower back disability.

Given the evidence of record, the Board finds that the 
veteran's right knee disability was not incurred in service 
nor is it proximately due to or the result of a service-
connected disability.  The veteran's service medical records 
are void of any evidence of a right knee disability, post-
service treatment records show that the knee disability began 
in 1998, and the veteran does not assert that his current 
right knee disability began in service.  Additionally, the 
medical evidence of record shows that the veteran tore his 
right knee medial meniscus in 1998 without showing any signs 
of prior degeneration of that joint to suggest that it was 
being deteriorated.  And, most importantly, the only medical 
opinion of record does not support the veteran's claim.  The 
only evidence supporting the veteran's claim is his own 
assertion that he was told by a medical professional that his 
back disability probably caused the knee to deteriorate.  
Thus, because the veteran's statements, standing on their 
own, are insufficient upon which to establish a relationship 
between disabilities, the Board cannot afford them great 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  Consequently, the veteran's claim of entitlement 
to service connection for a right knee disability is denied 
on both a direct and secondary basis.

II.  Increase in Disability Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veterans' low back disability was originally rated as 10 
percent disabling in February 1987 under 38 C.F.R. Section 
4.71a, Diagnostic Codes 5003 and 5292, for degenerative disc 
disease of the lumbar spine and associated limitation of 
motion.  Specifically, degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved under Diagnostic Code 5003 and, at the 
time the veteran's back disability was originally rated, 
Diagnostic Code 5292 allowed for the assignment of a 40 
percent rating when there was evidence of severe limitation 
of motion in the lumbar spine, a 20 percent evaluation for 
moderate limitation of motion, and a 10 percent evaluation 
when there was evidence of only slight limitation of motion.

In June 1996, the medical evidence of record showed that the 
veteran had developed osteophytosis in the lumbar spine.  
Based on the specific findings at that time, including the 
veteran's complaints of periodic pain and limitation, the 
rating for his  back disability was increased to 20 percent 
using the criteria for Diagnostic Code 5293, also found at 38 
C.F.R. Section 4.71a.  Under this diagnostic code, a 60 
percent evaluation is assigned when there is evidence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief; a 
40 percent evaluation is assigned when there is evidence of 
severe intervertebral disc syndrome with recurring attacks 
and little relief; and, a 20 percent evaluation is assigned 
when there is moderate symptoms of intervertebral disc 
syndrome with recurring attacks.

The rating for the veteran's back disability was increased to 
40 percent in September 1997 under the criteria set out in 
Diagnostic Code 5292 because the veteran was found to have 
severe limitation of motion in his lower back.  In August 
1998, the veteran requested that a higher evaluation be 
assigned for his low back disability due to increased pain 
and limitation of motion.  

Since the veteran opened this claim, the regulations for 
rating spine disabilities have been changed.  The veteran was 
advised of the new regulations in an August 2003 supplemental 
statement of the case and his representative commented on the 
existence of those regulations in its December 2003 brief.  

The new regulations for rating spine disabilities only allow 
for a rating higher than 40 percent for degenerative disc 
disease of the lumbar spine with osteophytosis upon a showing 
of unfavorable ankylosis of the entire thoracolumbar spine 
under the new Diagnostic Code 5237, which employs a general 
rating formula for diseases and injuries of the spine, or 
upon a showing of intervertebral disc syndrome with 
incapacitating symptom episodes for at least six weeks during 
the past twelve months under the new Diagnostic Code 5243.  
In fact, in order to assign a 40 percent evaluation under the 
new general formula, there must be evidence of unfavorable 
ankylosis of the entire cervical spine, forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation under the new Diagnostic Code 5243 requires a 
showing of intervertebral disc syndrome with incapacitating 
symptom episodes for at least four weeks during the past 
twelve months.

The evidence of record shows that the veteran underwent VA 
examination in October 1998 and complained of continuing back 
pain.  He had 70 degrees of flexion, 10 degrees of extension, 
and 25 degrees of right and left bending; he showed good heel 
and toe rising, good gluteal tone, and no evidence of reflex 
or motor deficits.  The veteran did have paralumbar spasm.  
The examiner diagnosed degenerative arthritis of the lumbar 
spine with degenerative disc disease and opined that there 
was no indication of weakness or incoordination, but that 
episodes of pain would cause an increase in impairment and 
function although he was unable to express to what degree 
that increase might be.

In October 1999, the veteran underwent evaluation by a 
private neurologist due to a February 1999 work-related 
accident.  Among other things, he complained of pain across 
the lumbosacral region extending into the left buttock.  
Magnetic resonance imaging performed at that time showed 
severe advanced degenerative changes at the L5-S1 level, 
prominent focal central protrusion of the disc with inferior 
extrusion at L5-S1 impinging upon the thecal sac and upon the 
bilateral S1 nerve roots, and mild central stenosis at L3-L4 
and L4-L5 slightly more prominent at L4-L5 where there was 
also bilateral mild neural foraminal narrowing related to 
bulge and facet osteoarthritis.  A follow-up appointment in 
November 1999 with the private neurologist showed soreness in 
the lumbar spine and about fifty percent restriction of 
flexion and extension as a result of complaints of pain.  The 
impression was that the veteran had a lumbar disc protrusion 
at the L4-L5 level with stenosis and L5-S1 degenerative disc 
disease.  

In January 2000, the veteran was evaluated by a private pain 
clinic for his neck and back pain.  He related continued 
aching type pain in his lower back.  Examination of the low 
back showed tenderness on palpation to the bilateral 
lumbosacral facet joint areas, flexion to 45 degrees, 
extension to 10 degrees, and bilateral tilt to 10 degrees.  
The veteran was determined to have lumbar radiculopathy 
secondary to multi-level degenerative disc disease with 
central protrusion at L5-S1 and broad-based annular bulging 
at L4-L5 by radiographic history, possible lumbar discogenic 
pain, bilateral lumbosacral facet joint arthropathy, and a 
history of previous lumbar spine disease.  Steroid injections 
were recommended and subsequent VA treatment records show 
continued low back pain and the use of epidural steroid 
injections with little improvement.  

In August 2000, the veteran had a follow-up appointment with 
the private neurologist and related that his low back pain 
had returned to the baseline level experienced prior to his 
February 1999 motor vehicle accident.  He stated that he had 
continued back pain with some radiation into his right leg.  
Upon examination, he was found to have about thirty percent 
restriction of flexion and extension in the lumbar spine.  
The neurologist opined that the veteran was unable to perform 
his work as a truck driver due to his continuing neck and 
back pain and recommended that the veteran begin treatment 
with a psychiatrist for further pain management.

The veteran testified before a Decision Review Officer at the 
RO in June 2000 that he had been prescribed a back corset and 
had been wearing it.  He stated that he also used Ibuprofen 
and Naprosyn for pain everyday.  The veteran testified that 
his back pain during flare-ups was a nine on a scale of one 
to ten with ten being the most severe, that he experienced 
stiffness in his back upon rising in the morning, and that he 
had increased pain with prolonged periods of standing and 
walking such as when shopping with his wife.  He stated that 
he had not worked since October 1999, when his treating 
physician advised him to stop working due to neck injuries 
sustained in a February 1999 work accident and the 
exacerbation of his back symptoms as a result of that same 
accident.

VA treatment records dated through 2003 show that the veteran 
continues to complain of low back pain and is now treated 
with narcotic pain medication.  Magnetic resonance imaging 
performed in July 2002 showed multi-level degenerative disc 
disease and spondylosis of the lumbar spine with bilateral 
neural foraminal stenosis at L3-L4, L4-L5, and L5-S1 as well 
as an L5-S1 left paracentral extruded disc with right S1 
nerve root involvement.  The treating physician assessed 
recurrent lumbar axial pain, mechanical, associated with 
facet degenerative joint disease and lumbar radiculitis with 
neurogenic claudication associated with multi-level 
neuroforaminal stenosis.

The veteran gave testimony before the undersigned via video 
conferencing in July 2002.  He stated that he received 
treatment for his back disability only at the VA medical 
centers and had appointments every week.  The veteran 
testified that his pain was a six on a scale of one to ten 
with ten being the most severe, that he had spasms in his 
lower back, and that he experienced occasional numbness in 
the right leg with extended sitting.

The veteran underwent another VA examination in May 2003 and 
complained of low back pain radiating into his right leg with 
no numbness or parasthesias.  He had 45 degrees of flexion in 
his back, 15 degrees extension, and 25 degrees right and left 
bending with no evidence of sensory, reflex or motor 
deficits, and no weakness.  He had good heel and toe rising, 
good gluteal tone, and related not needing any aids with 
activity.  The veteran was determined to have residual 
degenerative disc disease with degenerative arthritis 
secondary to inservice trauma and the examiner reported that 
the veteran was able to perform all activities of daily 
living, had not experienced any episodes of pain lasting at 
least four weeks or any incapacitating episodes of at least 
six weeks duration.  The examiner opined that the veteran did 
not have excess fatigability as a result of his back 
disability, but that the pain associated with motion had 
brought the normal range of motion from 0 to 80 degrees down 
to 15 to 45 degrees.  He further opined that during periods 
of flare-ups he could not imagine the veteran's flexion being 
limited beyond 40 degrees.

Treatment records from the VA pain clinic dated in June and 
July 2003 show continued complaints of throbbing, aching pain 
in the low back at a baseline level of four to five on a 
scale of one to ten, increased to a level of six to seven 
upon rising from a seated position.  Notes dated in July 2003 
reflect no changes in the veteran's pain and continued use of 
narcotic pain medication.

Based on the evidence as outlined above, the Board finds that 
the veteran would not achieve even the currently assigned 40 
percent rating under the new rating criteria because the 
veteran does not have ankylosis of the thoracolumbar spine 
nor has he experienced incapacitating symptom episodes of at 
least four weeks duration in a twelve month period.  Thus, 
the Board finds that the new criteria is not favorable to the 
veteran and the analysis below will be limited to application 
of the rating codes under which the veteran has previously 
been evaluated.  Additionally, the Board points out at this 
juncture that even if the veteran's symptoms have increased 
since he was assigned the 40 percent rating currently in 
effect, that does not necessarily mean that the increase in 
symptomatology will meet the criteria for assignment of a 
higher rating.  As noted above, the percentage ratings 
assigned by VA represent average impairment of earning 
capacity.

Given the complete body of evidence, the Board finds that the 
veteran continues to have severe limitation of motion in his 
lumbar spine.  In 1998, he had a range of motion from 10 
degrees to 70 degrees and he now only has 15 degrees to 45 
degrees, but is noted to be able to perform his activities of 
daily living without the use of aids.  His complaints of pain 
have continued, but the veteran more recently described his 
regular level of pain to be lower than he described it when 
he testified before the Decision Review Officer in 2000.  The 
veteran is noted, however, to now be taking narcotic pain 
medication as opposed to Ibuprofen.

The veteran has been found to have radicular pain into his 
right leg and an extruding disc with nerve root involvement, 
but there is no indication that he has pronounced symptoms of 
a disc disease suggestive of sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings with little 
intermittent relief.  He has continued to be diagnosed as 
having mechanical pain and clinical testing shows 
degenerative disc disease with spondylosis and stenosis.  
Evidence of muscle spasm and periodic radicular pain without 
other neurological findings does not allow for a finding of 
pronounced symptoms and the evidence as a whole simply does 
not suggest that the veteran has symptoms of a pronounced 
intervertebral disc syndrome.

Thus, given the evidence of record, the Board finds that the 
40 percent evaluation currently assigned for severe 
limitation of lumbar motion due to degenerative disc disease 
accurately reflects the disability picture presented and 
assignment of a higher evaluation is not appropriate at this 
time.  As set forth above, the criteria for a 60 percent 
evaluation under Diagnostic Code 5293 have not been met 
because the veteran does not have symptoms of a pronounced 
intervertebral disc syndrome.  He has recurring attacks of 
pain and muscle spasms with intermittent relief and maintains 
an ability to perform activities of daily living 
notwithstanding increased pain and limitation of motion in 
his lower back. 

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of the criteria set forth in Diagnostic Code 
5292 which allows for the assignment of disability ratings 
based on limitation of motion.  The record clearly shows that 
the veteran is limited by his low back pain, but there is no 
finding of additional weakness or incoordination as a result 
of his low back disability.  Upon most recent VA examination, 
the examiner opined that the veteran would probably not be 
limited any further than the recorded amounts during periods 
of symptom exacerbation.  As such, the Board finds that the 
schedular rating of 40 percent currently assigned for the 
veteran's low back disability is appropriate.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."


Although the veteran asserts that he is unemployable, he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings, and the Board has been similarly unsuccessful.  The 
veteran has not required frequent periods of hospitalization 
for his lumbar spine disability and treatment records are 
void of any finding of exceptional limitation due to the 
spine disability beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
continuous low back pain would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, even though a private neurologist opined that 
the veteran was unable to perform his previous employment as 
a truck driver due to neck and back pain, the record does not 
support a finding that the pain and limitation caused solely 
from the veteran's low back disability would cause the 
veteran to be unemployable or that the 40 percent schedular 
rating currently assigned insufficiently compensates the 
veteran for his loss of industrial capacity caused by the 
service-connected disability.  Accordingly, the veteran's 
request for a higher evaluation for his low back disability 
is denied.

III.  VCAA

The Board notes that it has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] which 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the Federal Circuit's 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and Court's recent decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The Court in Pelegrini also emphasized VA's 
need to advise a claimant that he should submit any and all 
evidence pertaining to his claim.  The veteran was informed 
of the requirements of the VCAA specifically and in detail in 
a letter dated in November 2001 and again in a request for 
additional evidence in June 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  Additionally, the Board finds that there 
is no indication that a review of the claims on appeal at 
this time will result in any prejudice to the veteran because 
the veteran has clearly been advised of the elements 
necessary to substantiate his claims and it does not appear 
that being advised that he should submit anything whatsoever 
pertaining to his claims would change his position.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in both Disabled  American 
Veterans v. Secretary of Veterans Affairs and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, supra., 
that a veteran is entitled to one year to respond to VA's 
notice of rights and responsibilities under the VCAA.  As 
such, the veteran had one year from November 2001 in which to 
respond before VA could proceed under the judicial precedent.  
Because this time limit expired in November 2002, the Board 
finds that the appropriate notice time limits have passed and 
this requirement of the VCAA has also been met.  The Board 
also notes that the Veterans Benefits Act of 2003 amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
problem with the notice given to the veteran in this case. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him physical 
examinations, and requesting medical opinions as to the 
etiology of the current right knee disability and the 
severity of the low back disability.  It appears that all 
known and available medical records relevant to the issues 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claims.  The veteran testified before both a 
Decision Review Officer at the RO and before Board.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for a right knee medial meniscus tear, 
including as secondary to service-connected low back 
disability, is denied.

A disability evaluation higher than 40 percent for 
degenerative disc disease of the lumbar spine at the level of 
the fifth lumbar and first sacral vertebrae (L5-S1) with 
secondary osteophytosis is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



